Citation Nr: 0006498	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-07 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability with right leg pain.

2.  Entitlement to service connection for gastric cancer 
secondary to exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This appeal arose from a June 1997 rating decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to service 
connection for a low back disability.  In May 1998, the RO 
issued a decision which denied entitlement to service 
connection for gastric cancer.

The veteran had submitted a timely notice of disagreement 
with the February 1998 denial of service connection for 
exposure to Agent Orange.  However, he failed to refer to 
this issue in his June 1998 substantive appeal.  Therefore, 
this issue is not properly before the Board for appellate 
review at this time.

The issue of entitlement to service connection for gastric 
cancer will be subject to the attached remand.


FINDING OF FACT

The veteran's low back disorder did not increase in severity 
during service.


CONCLUSIONS OF LAW

1.  A low back condition clearly and unmistakably preexisted 
service, and the presumption of soundness at entrance into 
service is rebutted.  38 U.S.C.A. §§ 1110, 1111, 5107(a) 
(West 1991).

2.  The veteran's preexisting low back disability was not 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5107(a) 
(West 1991); 38 C.F.R. § .306(a) & (b) (1999).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, service connection may be 
granted for a disability the result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (1999).

A review of the veteran's service medical records included 
the February 1966 entrance examination during which he 
admitted to back trouble.  He indicated that he had suffered 
an injury to the back muscles in 1965; however, he denied any 
residual disability.  The objective examination was normal.  
On June 10, 1966, he complained of back and ankle pain.  On 
March 22, 1967, he reported that he had injured his low back 
while on patrol 10 days before.  He claimed that he had 
sought treatment at the Battalion Aid Station, but there was 
no record of such treatment.  The objective examination noted 
straight leg raises were negative at 90 degrees and deep 
tendon reflexes were bilateral and equal.  Mild to moderate 
muscle spasms were present.  On March 25, 1967, he complained 
of a backache.  This was the third complaint of this type.  
He had been placed on a board and rest without improvement.  
The objective examination noted normal movements with pain in 
both lumbar muscular masses.  There were no spasms or 
deformations.  There were no signs or symptoms of spine 
trouble.  The impression was low back pain.  At the time of 
the March 1968 separation examination, he checked "yes" 
next to recurrent back pain.  The examination noted that he 
had injured his low back prior to service and had had 
occasional mild pains since.  The objective examination was 
within normal limits.

Private post-service treatment records included the report of 
a July 29, 1982 low back x-ray.  This showed mild 
degenerative disc disease (DDD) at L3-4.  On June 10, 1985, 
the veteran noted that he had morning low back pain which was 
so severe that he had to roll out of bed.  There was some 
tenderness over the low back with popping over the sacroiliac 
joint.  Straight leg raises were negative to 90 degrees 
bilaterally.  The sensory and motor examinations were intact.  
The assessment was arthritis.  On September 13, 1985, he 
indicated that he had had trouble with his back his whole 
life, although it had gotten worse over the past year and a 
half, with radiation into the left lower extremity.  He 
stated that he had been thrown from a cart in a mine (the 
report stated that it had occurred in 1962, although he 
stated in an accompanying letter that the accident had 
happened in 1972).  Supine straight leg raising resulted in 
left lower leg pain and popping in the back.  Range of motion 
was full.  The Lasegue's and the Goldthwait's signs were 
negative.  In March and August 1987, he continued to report 
complaints of low back pain.

On January 31, 1997, the veteran's private physician 
indicated that the veteran had moderate symptoms of 
spondylolisthesis of L5-S1, as well as degenerative 
arthritis.  He was examined by a private physician on 
February 6, 1997.  He showed this doctor the March 22, 1967 
service medical record which indicated that he had injured 
his back while on patrol.  He stated that he now had numbness 
over the lateral aspect of the proximal half of the right 
thigh.  This numbness had been persistent for the past year.  

VA examined the veteran in May 1997.  He reported morning low 
back pain, as well as radicular symptoms in the right leg.  
He had difficulty walking up and down stairs, and pain on 
squatting, stooping and after prolonged standing and sitting.  
The physical examination noted that his carriage and posture 
were normal, although his gait was altered, with a slight 
favoring of the right leg.  Forward flexion was to 50 
degrees; extension was to 20 degrees; lateral flexion was to 
30 degrees bilaterally; and rotation was to 25 degrees 
bilaterally.  All movements were limited by pain.  An x-ray 
showed L3-L5 pars defect and degenerative osteoarthritic 
changes in the lower lumbosacral spine.  The diagnoses were 
spondylolisthesis L5-S1 and degenerative arthritis with 
radicular sensory and neuropathy in the right leg.

On May 8, 1997, the veteran again showed a private physician 
the March 22, 1967 report of an in-service injury to the low 
back.  An MRI revealed mild diffuse bulging disc and mild 
facet arthropathy at L3-4; moderate facet arthropathy at L4-
5, especially on the right; L5-S1 mild to moderate bulging 
disc with some spurring posteriorly and mild facet 
arthropathy; and anterolisthesis of L5.

As previously noted, service connection may be granted for 
disabilities which preexist service when they can be shown to 
have been aggravated by such service.  The record clearly 
establishes that the veteran suffered a back injury prior to 
service, which was noted on his February 1966 entrance 
examination.  However, the evidence does not show his service 
aggravated his back condition.  There is no objective medical 
evidence that his underlying back pathology underwent an 
increase in severity during service.  There was no suggestion 
that the complaints he made in service were any worse than 
those experienced prior to service.  In fact, in September 
1985, he had admitted that he had had back pain his whole 
life; it was only within the past year and a half that the 
symptoms had deteriorated.  Therefore, the preponderance of 
the evidence is against the veteran's claim for service 
connection for a low back disability.


ORDER

Service connection for a low back disability is denied.


REMAND

The veteran has claimed that he suffers from gastric cancer 
as a direct result of his exposure to Agent Orange in 
service.  In his June 1998 substantive appeal, he indicated 
that his oncologist, while admitting that they did not know 
what caused his cancer, stated that his exposure to Agent 
Orange in service could be a very good reason for his cancer.  

The appellant has thus informed VA of the existence of 
specific evidence germane to the claim at issue that would 
complete an incomplete application for compensation.  
Consequently, a duty arises in this case to inform the 
appellant that his application is incomplete or of actions 
necessary to complete it.  See 38 U.S.C.A. § 5103(a) (West 
1991); Beausoleil v. Brown, 8 Vet. App. 459, 465 (1996); 
Johnson v. Brown, 8 Vet. App. 423, 427 (1995); cf. Robinette 
v. Brown, 8 Vet. App. 69 (1995) (when a claim is not well 
grounded and a claimant informs VA of the existence of 
certain evidence that could well ground the claim, VA has a 
duty under 38 U.S.C.A. § 5103(a) to inform the claimant that 
the application for compensation is incomplete and to submit 
the pertinent evidence).

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

The RO should contact the veteran and 
inform him that his application for 
service connection for gastric cancer is 
incomplete.  The RO should then inform 
him that he should contact his oncologist 
and request that she/he should provide a 
statement as to the possible cause of his 
gastric cancer (that is, comment on the 
role that the alleged exposure to Agent 
Orange played in the onset of his gastric 
cancer).  Any statement obtained should 
be forwarded by the veteran to the RO and 
should then be associated with his claims 
folder.

In the event that the veteran's claim remains denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 



